DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 5-7, 11, and 13 were amended and claim 14 was newly added in the response filed on 3/25/2022.  Claims 11-13 stand withdrawn as being directed toward a non-elected invention.  See p. 2-3 of the OA dated 10/27/2021.  Claims 1-10 and 14 are currently pending and under examination.
Response to Amendment
The Applicant's amendments, dated 10/27/2021, are sufficient to overcome the objection(s) to claims 1 and 5-7 (see p. 3 of the OA dated 10/27/2021).  Accordingly, the objection(s) are withdrawn. 
Response to Arguments
Applicant's arguments filed 3/25/2022, see p. 6-7, regarding the 35 USC 103 rejection of claims 1-10 as being unpatentable over US 4550137 (‘137-referred to by the Applicant as “Dowbenko”) in view of US 3211781 (‘781-referred to by the Applicant as “Taub”) have been fully considered but they are not persuasive.  See p. 3-11 of the OA dated 10/27/2021. The Applicant argues the following:

    PNG
    media_image1.png
    448
    1005
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    244
    1040
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    122
    1000
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    300
    1014
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    125
    1008
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    343
    1022
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    244
    1016
    media_image7.png
    Greyscale

With respect to the teachings of ‘137, the examples in col. 9-12 of ‘137 are limited to the use of the following alcohols: n-butanol (C4), methanol (C1), and isobutanol (C4).  Therefore, ‘137 does not explicitly teach the use of an alcohol with at least 8 carbon atoms.  However, the teachings of ‘137 are not limited to what is explicitly disclosed in the examples and ‘137 does not teach away from the use of C8+ alcohols.  ‘137 teaches that the alcohols can include C1 to C18 aliphatic alcohols, C5 to C18 cycloaliphatic alcohols, C6 to C18 aromatic radicals, and C5 to C10 heterocyclic radicals, wherein “C1 to C20 alkyl groups are excellent substituents”.  See col. 4, lines 21-41.  The alcohols exemplified by ‘137 fall within this preferred range and the preferred range of ‘137 overlaps with that claimed (C8-C20 alkyl groups).  Therefore, ‘137 clearly contemplates employing C8-C20 alkanols as the alcohol in the esterification reaction to predictably produce compounds of formula (II) having the same utility as those produced using C1-C7 alkanols.  See col. 1-2.  Also see MPEP 2123, MPEP 2144.08, and MPEP 2144.09.
Regarding the predictability of carrying out the reaction of ‘137 using a longer chain alcohol, ‘781 explicitly teaches examples wherein longer chain alkanols having boiling points at 100C or greater can be employed in analogous esterification reactions in aqueous solutions.  ‘781 exemplifies the use of n-butyl alcohol (C4), 2-ethylhexanol (C8), n-octyl alcohol (C8), cyclohexanol (C6), n-decyl alcohol (C10), lauryl alcohol (C12), benzyl alcohol (C7), and ethylene glycol (C2).  See examples in col. 3-4.  The alcohols taught by ‘781 overlap with those claimed.  Further, n-butyl alcohol is also employed in the examples of ‘137 and ‘781 and ‘781 teaches that esterification proceeds in 98.5% yield in the presence of an aqueous solution in the absence of a phase transfer catalyst.  ‘137 is silent regarding the yields of the esterification reactions, while the yields of the reactions in ‘781 are about 80% or above. 
 ‘781 also teaches that “a still further object of this invention is to provide a process for the preparation of esters of E-amino-caproic acid in yields higher than have heretofore been obtained. We have made the surprising discovery that esters of amino acids can be obtained in a practical and economical manner from the corresponding lactam in a single operation by reacting said lactam with the esterifying alcohol in the presence of a minor amount of water compared to the alcohol, and while passing into the reaction mixture, gaseous halogen acid. In accordance with a preferred mode of carrying out the improved process of our invention, E-caprolactam is heated under reflux with an excess of the esterifying alcohol (when monohydric), and a molar equivalent (based -on caprolactam) amount of water while passing a stream of hydrogen chloride through the mixture. After several hours, a solvent such as toluene, capable of forming an azeotrope with water is added, and the mixture is distilled to remove water and excess alcohol. The residue, the hydrochloride of E-aminocaproic acid ester, is generally a white solid and is obtained in yields of at least 80%, and often in excess of 90% of theory.”.  See col. 1, lines 31-57.  Therefore, the skilled artisan would have a reasonable expectation of successfully including water in the esterification reaction of ‘137, as taught by ‘781, to predictably arrive at the claimed process having at least about 80% yield. The teachings of ‘781 refute the allegations of the Applicant regarding the unpredictability of the reaction.  
Regarding the “commercially suitable short time frame” of the reaction, it appears as if the reactions of ‘781, ‘137, and the instant examples are all comparable.  The reactions appear to be refluxed for an initial time from about 5 to 8 hours and then the reflux was continued overnight to remove water and/or solvent from the reaction. Therefore, it is unclear how is the Applicant is defining this time frame or what the difference is between the claimed time of reaction and those of prior art.  
Regarding the use of pTsOH monohydrate and whether or not the reaction is an aqueous solution once the monohydrate is added, examples I, II, and V of ‘137 specify that the reaction was held at reflux under Dean-Stark conditions in order to azeotropically remove any water present in the reaction.  Water is not necessarily formed during the ring opening of the lactam with the alcohol, therefore if water is present is has been introduced via the reactants or reagents.  Therefore, there is evidence that water is present in the reaction mixture comprising the lactam, organic sulfonic acid, and alcohol.  
  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the absence of a phase transfer catalyst and a specific concentration of water in the aqueous solution) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It does not matter what the concentration of the water is in the aqueous solutions of the reactions of ‘137 and ‘781 so long as it is there because neither the claims nor specification require the limitation “aqueous solution” to be limited to a specific concentration of water.  See MPEP 2111.  Nor do the claims exclude the presence of a phase transfer catalyst, though ‘781 teaches that one is not necessary or expected when carrying out the esterification in the presence of water.
Regarding the declaration submitted under 1.132, the concentrations of water recited in the examples are not recited anywhere in the claims.  Further, even if it were, the yields and reaction times of the instant examples appear to be commensurate in scope with the reactions of ‘781, which are carried out in aqueous solutions.  Therefore, it is not clear that any of the results exemplified in the declaration are unexpected.  Accordingly, the declaration and arguments are insufficient to overcome the rejection of record.  Also see MPEP 716 and MPEP 2145. 
Modified Claim Rejections - 35 USC § 103-Necessitated by Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  See p. 3-11 of the OA dated 10/27/2021.  The rejection of record was modified to include newly introduced claim 14.
Claims 1-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4550137 (‘137, published on 10/29/1985, of record) in view of US 3211781 (‘781, published on 10/12/1965, of record).
Applicant Claims

    PNG
    media_image8.png
    382
    1001
    media_image8.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘137 teaches lactam derived salts of sulfonic acids as latent acid catalysts (see whole document).  With particular regard to claims 1 and 14, ‘137 teaches reacting (see abstract, col. 3, line 4-col. 4, line 49; claims 16-22; and examples I-X):
i) a lactam of the following formula: 
    PNG
    media_image9.png
    100
    129
    media_image9.png
    Greyscale
, wherein Y includes C3 to C12 alkylene radicals (ie 3-12 carbon atoms in the lactam ring, which overlaps with the instantly claimed range, also see MPEP 2144.05 and col. 3, lines 8-21; col. 3, line 65-col. 4, line 14; and claims 17-19) and wherein 2-pyrrolidinone, valerolactam, and -caprolactam, lactams having 3-5 carbon atoms in the ring, are exemplified in examples  I-X;
ii) an alcohol of formula R-OH, wherein R comprises 1 to 18 carbon atoms (see col. 4, lines 22-41; and claim 20), which overlaps with the instantly claimed range of at least 8 carbon atoms (see MPEP 2144.05); and 
iii) a sulfonic acid of formula Z-(SO3H)n, wherein Z is an organic radical (see col. 4, lines 42-49; col. 2, lines 31-52; and claims 21 and 22)
to produce latent acid catalysts of the following formula (I) (see col. 1, line 32-col. 3, line 3; claims 1-14; and examples I-X): 
    PNG
    media_image10.png
    113
    386
    media_image10.png
    Greyscale
, which correspond to the instantly claimed “organic sulfonic acid salts of amino acid esters”.  ‘137 further teaches that the latent acid catalysts of formula (I) have utility in coating compositions (see col. 1, lines 5-32; claims 1, 15, and 24; and examples XI-XII).  
With further respect to claim 14, ‘137 teaches that preferred organic sulfonic acids include at least methanesulfonic acid, para-toluene sulfonic acid, and dodecylbenzenesulfonic acid (see col. 2, lines 47-52; examples I-X; and claim 22).   
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 1 and 14, ‘137 does not explicitly teach that water is also present during the reaction.  ‘137 appears to teach that either water or an alcohol is present in the reaction mixture, but not both (see col. 3, lines 28-30 and claim 16).  However, ‘137 also teaches that when para-toluenesulfonic acid is employed in the reaction as the organic sulfonic acid that it can be employed as the monohydrate form, which should produce an aqueous solution in situ (see examples I, II, and V), absent any evidence to the contrary, and which would appear to meet all the limitations of  claim 1.  Additionally, ‘781 is cited to provide additional motivation to include water in the reaction. 
‘781 discloses the production of -aminocaproic acid esters from -aminocaprolactam (see whole document).  With particular regard to claims 1 and 14, ‘781 teaches an analogous reaction to that of ‘137 which comprises (see claims; col. 1, lines 38-56; col. 2, line 50-col. 3, line 2; and examples) heating a mixture comprising -caprolactam (or others, see col. 1, lines 57-62), a seven membered lactam ring containing 5 carbon atoms; a mono- or poly-hydric alcohol having at least 4 carbons atoms (including those having at least 8 carbon atoms, in particular 2-ethylhexanol, n-octanol, n-decyl alcohol and lauryl alcohol, see col. 1, line 61-col. 2, line 12 and examples 2, 3, 5, and 6); and water (ie an aqueous solution) in the presence of a halogen acid (see col. 2, lines 13-15 and claim 3) to produce the halogen acid salt of the corresponding alcohol ester of -aminocaproic acid.  ‘781 further teaches that excess water can be removed from the reaction mixture via azeotropic distillation and that excess alcohol can be removed from the dehydrated mixture by reduced pressure distillation (see claim 1 and examples).  
In particular, ‘781 teaches that the inclusion of water in the lactam ring opening step accelerates said ring opening and increases the yield of the product (see col. 1, lines 30-57 and col. 2, line 50-col. 3, line 2).  Further, it is noted that the ‘137 does not disclose the yields of the examples.  Therefore the skilled artisan would be motivated to include water in the reaction of ‘137 in order to predictably obtain the same benefits as those disclosed in ‘781.  Also see MPEP 2143(A).
With respect to claim 2, the examples of ‘137 and ‘781 both teach that instant reactions i) and ii) are carried out in a single step.
With respect to claim 3, ‘137 does not disclose a general molar ratio range with respect to the amount of organic sulfonic acid that should be used with respect to the lactam.  However, example 1 of ‘137 teaches that 403.0 parts (by weight-see col. 9, lines 40-45) of -caprolactam are reacted with 679.2 parts of para-toluenesulfonic acid monohydrate (which will also qualify as an “aqueous solution” with respect to instant step i), as the p-TsOH monohydrate will be dissolved in the reaction mixture). This corresponds to a molar ratio of organic sulfonic acid (para-toluenesulfonic acid):lactam (-caprolactam) of about 1 : 1 or 100 mol %, which falls within the instantly claimed range (see MPEP 2144.05 and calculations below, wherein the molecular weights of each were obtained using ChemDraw Professional):

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Caprolactam: 403.0 grams x (1 mol / 113.16 g) = 3.56 mol 
p-TsOH monohydrate: 679.2 g x (1 mol / 190.21) = 3.57 mol
Molar ratio of p-TsOH monohydrate:caprolactam = 1 : 1, or 100 mol%. 
With respect to claim 4, ‘137 teaches that the reaction is carried out within the temperature range of 0 to 200 C, preferably 70 to 160 C, both of which overlap with the instantly claimed range, and for a time ranging from 2 to 48 hours, which also overlaps with the instantly claimed range.  See MPEP 2144.05 and col. 3, lines 28-49.  Also see col. 4, lines 22-41 with respect to the scope of the alcohol.
With respect to claims 5 and 6, as discussed above with respect to claim 3, ‘137 does not disclose general ratios between reagents. However, ‘781 teaches that when the alcohol is monohydric that a molar excess should be employed with respect to the lactam (wherein the moles of lactam should be about equal to the moles of the intermediate organic sulfonic amino acid salt as the lactam is the limiting reagent-see col. 1, lines 45-57 and col. 2, line 50-col. 3, line 2 of ‘781).  This corresponds to a molar ratio of organic sulfonic acid : hydroxyl groups of less than 100 mol%, which overlaps with the instantly claimed range of claim 5.  Also see MPEP 2144.05.
With further respect to claim 6, ‘137 does not explicitly teach the use of polyhydric alcohols (see col. 4, lines 22-41), however ‘781 teaches that the process can be carried out with at least dihydric alcohols (ethylene glycol) (see col. 1, line 63-col. 2, line 12) and only specifies that a molar excess of the esterifying alcohol is required when the alcohol is monohydric (see col. 1, lines 45-57). Further, ‘781 describes an example (see example 8 in col. 3) wherein 15.5 parts (by weight, see col. 3, lines 3-5) of ethylene glycol are reacted with 56.5 parts of -caprolactam (assumed to be equivalent to the moles of the intermediate amino acid salt formed upon ring opening as discussed above) in the presence of HCl instead of an organic sulfonic acid.  This corresponds to a molar ratio of amino acid salt : hydroxyl groups of ethylene glycol, a dihydric alcohol, of 1:1 or 100 mol %, which falls within the instantly claimed range.  See MPEP 2144.05 and calculations below:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

56.5 g caprolactam x (1 mol/113.16 g) = 0.5  mol
15.5 g ethylene glycol x (1 mol/62.07) = 0.25 mol, wherein there are 2 moles of hydroxyl groups to every 1 mole of ethylene glycol, such that the moles of hydroxyl groups present is 0.25 x 2, or 0.5 moles.
Therefore the molar ratio of amino acid salt : hydroxyl groups in ethylene glycol  = 0.5 : 0.5, or 1:1, which corresponds to 100 mol %.  
	As ‘781 teaches an analogous process to that of ‘137, the skilled artisan would find it prima facie obvious to employ the ratios exemplified in ‘781 in the process of ‘137 to predictably produce organic sulfonic acid salts of amino acid esters absent any evidence to the contrary.  
With respect to claim 7, ‘137 teaches that the alcohol is preferably a monoalcohol (see col. 4, lines 22-41 and examples), while ‘781 teaches that any non-aromatic alcohol can be employed, specifically exemplifying mono- and di-hydric alcohols (see col. 1, line 63-col. 2, line 13 and examples).  
With respect to claim 8, both ‘137 (see col. 3, lines 19-21; claim 19; and examples I, III, IV, VI, VII, and X) and ‘781 (see col. 1, lines 45-57; examples 1-8, and claims) teach the use of -caprolactam as a preferred lactam in the disclosed processes.
With respect to claims 9 and 10, ‘137 teaches that preferred organic sulfonic acids include at least methanesulfonic acid, para-toluene sulfonic acid, and dodecylbenzenesulfonic acid (see col. 2, lines 47-52; examples I-X; and claim 22).   
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘137 and ‘781 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instantly claimed process.  A person of ordinary skill would have been motivated to include water in the lactam ring opening/esterification reaction of ‘137 to produce organic sulfonic acid salts of amino acid esters because ‘781 teaches that the inclusion of water in the lactam ring opening step accelerates said ring opening and increase the yield of the product.  Therefore the skilled artisan would be motivated to include water in the reaction of ‘137 in order to predictably obtain the same benefits as those disclosed in ‘781.  Also see MPEP 2143(A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622